Citation Nr: 1725151	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  17-05 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of § 1,632.22, to include the preliminary issue of the validity of the debt.  

(The issues of entitlement to service connection for bilateral hearing loss; right shin splints; left shin splints; and for a left wrist disability, are addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to December 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2016 decision of the VA Debt Management Center.  The VA Regional Office in Roanoke, Virginia (RO) has jurisdiction over the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a December 2016 decision of the VA Debt Management Center determined that the Veteran received an overpayment of VA disability compensation benefits in the amount of § 1,632.22.  In January 2017, the Veteran expressed disagreement with that decision.  The RO has not issued a statement of the case as to the issue of entitlement to waiver of the recovery of an overpayment of VA disability compensation benefits in the amount of § 1,632.22, to include the preliminary issue of the validity of the debt.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:  

Issue the Veteran a statement of the case as to the issue of entitlement to waiver of the recovery of an overpayment of VA disability compensation benefits in the amount of § 1,632.22, to include the preliminary issue of the validity of the debt, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

